Citation Nr: 1014536	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  08-03 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to 
November 1969.  This matter comes properly before the Board 
of Veterans' Appeals (Board) on appeal from a February 2007 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office in St. Louis, Missouri (RO).


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss is not shown 
to have been present in service, or for many years 
thereafter, nor is it shown to be the result of his military 
service or any incident therein.

2.  The medical evidence of record does not show current 
tinnitus related to the Veteran's military service or any 
incident therein.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in, or aggravated 
by, active military service, and it cannot be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2009).

2.  Tinnitus was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all 
statutory and regulatory notice and duty to assist provisions 
under the Veterans Claims Assistance Act of 


2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).  Proper notice from VA must 
inform the claimant of any information and medical or lay 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The RO's August 2006 letter advised the Veteran of the 
foregoing elements of the notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  With 
respect to the Dingess requirements, the RO's August 2006 
letter provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  Accordingly, with this 
letter, the RO effectively satisfied the remaining notice 
requirements with respect to the issues on appeal.  Further, 
the purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, including the opportunity to present pertinent 
evidence.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The VA has also provided the Veteran with a 
VA audiological 


examination to determine the etiology of any hearing loss 
and/or tinnitus found.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The Board finds that this medical 
examination was more than adequate as it was based upon a 
complete review of the Veteran's claims file, and the VA 
examiner provided a written rationale for the conclusion 
reached.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  Finally, there is no indication in the record that 
additional evidence relevant to the issues being decided 
herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all of the evidence submitted by the Veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (finding that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show.  The Veteran should not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (holding that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
sensorineural hearing loss, will be presumed if they are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to 


service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends that he currently has bilateral hearing 
loss and tinnitus as a result of his military service.  
Specifically, he claims that he sustained acoustic trauma 
from constant exposure to artillery, mortar and rocket noise 
while serving in an artillery unit during his tour of duty in 
Vietnam.  He contends that he experienced hearing loss and 
ringing in the ears ever since his military service.

Historically, the Veteran served on active duty in the Army 
from November 1967 and November 1969.  His DD-214 listed his 
inservice specialty as Field Artillery Basic.  Service 
personnel records indicate that he served in Vietnam from May 
1968 to May 1969 in the C Battery 8th Battalion 4th Artillery 
as a Cannoneer.

The Veteran's August 1967 entrance examination noted pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
5 (15)
0 (10)
/
5 (10)
LEFT
35 (50)
10 (20)
-5 (5)
/
0 (5)
(Note: Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO) -American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.).

The Veteran's service treatment records are negative for any 
complaints, symptoms, or diagnoses of bilateral hearing loss 
or tinnitus.  In a November 1969 separation examination 
report, he denied having hearing loss or any ear trouble.  
The report of his November 1969 separation examination noted 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
/
10
LEFT
0
0
5
/
10

After discharge from military service, the first evidence of 
record noting the Veteran's hearing loss is a July 2006 
private treatment record wherein he complained of decreased 
hearing.

In January 2007, the Veteran underwent a VA audiological 
examination.  The examiner noted that the Veteran's claims 
file was reviewed.  The Veteran complained of bilateral 
hearing loss since military service.  He reported a history 
of military noise exposure, to include artillery noise, and 
denied post military noise exposure as he had worked for a 
utility company in a non-noisy environment.  The audiological 
evaluation revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
25
25
LEFT
15
20
20
15
30
Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 88 percent in the left ear.  
Following a review of the claims file, the diagnosis was mild 
high frequency sensorineural hearing loss, bilaterally, with 
mildly reduced word recognition and acoustic immittance 
consistent with middle ear function.  The examiner opined 
that 

[t]he most likely etiology of the 
tinnitus, and specifically if [hearing 
loss] is present, whether the tinnitus is 
due to the same etiology (or causative 
factor) as the [hearing loss]: . . .  The 
file supported military noise exposure 
history.  The file did not show evidence 
of acoustic trauma as there were normal 
auditory thresholds at entrance and 
separation.  There is no documentation or 
evidence of tinnitus.  Todays (sic) 
audiometric configuration is not 
consistent with noise induced hearing 
loss.  Considering all evidence, it is 
not as likely as not hearing loss or 
tinnitus resulted from acoustic trauma 
during military service.

After reviewing the evidence of record, the Board finds that 
service connection is not warranted for either bilateral 
hearing loss or tinnitus.  There is a currently diagnosed 
bilateral sensorineural hearing loss and tinnitus.  See 
Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) 
(holding that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation).  
However, service treatment records did not demonstrate 
complaints of or treatment for either bilateral hearing loss 
or tinnitus.  Shortly after his separation from service, the 
Veteran filed a claim seeking service connection for an 
unrelated condition, but made no reference to any complaints 
of hearing loss or tinnitus.  Thereafter post service records 
also failed to document any complaints of or treatment for 
hearing loss or tinnitus for more than 37 years after his 
discharge from the service.  This expansive period without 
complaints or treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs heavily against 
the claims 


herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection 
when the appellant failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  Although 
tinnitus is capable of lay observation, the Board finds that 
this extended period without complaint or treatment for 
tinnitus, as well as the absence of any tinnitus complaints 
in his service treatment records must also be considered.  
Id.; see also Charles v. Principi, 16 Vet. App. 360, 374-75 
(2002).

During the pendency of this appeal, the Veteran stated that 
he has experienced bilateral hearing loss and tinnitus ever 
since his military service.  "Symptoms, not treatment, are 
the essence of any evidence of continuity of 
symptomatology."  Savage v. Gober, 10 Vet. App. 488, 494-8 
(1997), citing Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991); see also 38 C.F.R. § 3.303.  Lay evidence of 
symptomatology is pertinent to a claim for service connection 
if corroborated by medical evidence.  Rhodes v. Brown, 4 Vet. 
App. 124, 126-127 (1993).  Accordingly, the Board must 
consider the lay evidence submitted by the Veteran regarding 
his symptoms since his discharge from active duty service.  
Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) (emphasis added).

Lay evidence is competent and sufficient in certain instances 
related to medical matters.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).  Specifically, such instances 
include establishing a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition; (2) 
the layperson is reporting a contemporaneous medical 
diagnosis; or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Id.  Similarly, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  Barr, 21 Vet. App. at 309; see 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (finding that 
certain disabilities are not conditions capable of lay 
diagnosis).  

Once lay evidence has been determined to be competent, the 
Board must also determine whether such evidence is credible.  
See Layno, 6 Vet. App. at 469.  In weighing the credibility, 
VA may consider interest, bias, inconsistent statements, bad 
character, internal inconsistency, facial plausibility, self 
interest, consistency with other evidence of record, 
malingering, desire for monetary gain, and demeanor of the 
appellant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Further, the Board may weigh the absence of contemporaneous 
medical evidence against the lay evidence in determining 
credibility, but the Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d. 1331, 1335-6 (Fed. Cir. 2006).

In this case, the Veteran's statements are competent evidence 
that he was exposed to loud noise during service and his 
service personnel records supports his contentions regarding 
his inservice exposure to artillery noise.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  However, as 
mentioned above, a review of the Veteran's service treatment 
records does not reveal complaints of or treatment for either 
bilateral hearing loss or tinnitus.  Although the Veteran was 
afforded puretone threshold testing upon his discharge, he 
did not indicate that he was then experiencing symptoms of 
diminished hearing acuity or tinnitus, but denied having 
hearing loss or any ear trouble at his November 1969 
separation examination.  This evidence stands in contrast to 
the Veteran's current contentions that he had experienced 
bilateral hearing loss and tinnitus since his active duty 
service, especially given his previous report of no hearing 
loss or any ear trouble at his separation examination.  The 
Board assigns greater probative value to the Veteran's 
reports that were contemporaneous with his separation 
examination than the version of history as now reported by 
the Veteran.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(noting that contemporaneous evidence has greater probative 
value than history as reported by the veteran). 

Furthermore, the evidence of record does not include a 
competent medical opinion linking either the Veteran's 
bilateral hearing loss or tinnitus to his active duty 


service, to include as due to inservice noise exposure.  The 
only medical evidence of record which addresses the etiology 
of the Veteran's hearing loss and tinnitus is the January 
2007 VA audiology examination report which stated that "it 
is not as likely as not hearing loss or tinnitus resulted 
from acoustic trauma during military service."  

Consequently, the Veteran's lay statements concerning 
continuity of symptomatology are outweighed by the objective 
evidence of record and the negative etiological opinion.  
Buchanan, 451 F.3d. at 1335-6.  As such, service connection 
for bilateral hearing loss and tinnitus based on a continuity 
of symptomatology is not warranted.  See Savage, 10 Vet. App. 
at 494-8; see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999) (holding that continuity of symptomatology may be 
established if an appellant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances lay evidence of a nexus 
between the present disability and the post-service 
symptomatology).

Moreover, to the extent that the Veteran asserts that his 
current bilateral hearing loss and tinnitus are related to 
his active duty service, as a layman, his statements are not 
competent medical evidence on the etiology of either 
disorder.  Espiritu, 2 Vet. App. at 494.  The evidence of 
record does not demonstrate that the Veteran possesses the 
ability, knowledge, or experience to provide competent 
etiological opinions.  Id.; see also Jandreau, 492 F.3d at 
1377.  Consequently, lay assertions of medical etiology 
cannot constitute evidence upon which to grant the claim for 
service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 
(1995).

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  The Board has considered the benefit of the 
doubt doctrine when making these findings, but the 
preponderance of the evidence is against the Veteran's 
claims.  38 U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


